In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-15-00017-CV



                       BILLY FITTS AND FREIDA FITTS, Appellants

                                               V.

 MELISSA RICHARDS-SMITH, THE LAW FIRM OF GILLAM & SMITH, LLP, E. TODD
              TRACY, AND THE TRACY LAW FIRM, Appellees



                             On Appeal from the 71st District Court
                                   Harrison County, Texas
                                   Trial Court No. 14-0150




                         Before Morriss, C.J., Burgess and Carter,* JJ.


________________________

*Jack Carter, Justice, Retired, Sitting by Assignment
                                            ORDER
        Our review of the clerk’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.9 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

9.9(a). Sensitive data includes “a driver’s license number, passport number, social security

number, tax identification number or similar government-issued personal identification number.”

TEX. R. APP. P. 9.9(a)(1). Further, “a bank account number, credit card number, or other financial

account number” is classified as sensitive data. TEX. R. APP. P. 9.9(a)(2). The clerk’s record

includes sensitive data as defined by Rule 9.9. Rule 9.9(b) states, “Unless the inclusion of sensitive

data is specifically required by statute, court rule, or administrative regulation, an electronic or

paper document containing sensitive data may not be filed with a court unless the sensitive data is

redacted . . . .” TEX. R. APP. P. 9.9(b).

        Therefore, because the clerk’s record fails to protect sensitive data, we order the clerk of

this Court or her appointee, pursuant to the inherent power of this Court, to seal the electronically

filed clerk’s record in this case.

        IT IS SO ORDERED.



                                               BY THE COURT

Date: October 1, 2015




                                                  2